Citation Nr: 1340558	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  10-29 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residual of surgery for fracture of right first metacarpal bone with neuropathy (formerly scar, residual of surgery for fracture of right first metacarpal bone), currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran served on active duty from October 1975 to June 1981.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran requested a Board hearing, however, he withdrew that request in September 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2013, the Veteran's representative indicated that the most recent VA examination in October 2008 does not show the current level of severity of the disability on appeal.  This statement indicates that the Veteran's disability may have become more severe since the most recent VA examination.  As such, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of the disability on appeal.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, the Board has no discretion and must remand the claim.  In addition, the service-connected disability includes both neurologic and scar impairment and thus the VA examination must address both of these issues.

Additionally, private treatment records should be sought, and pertinent VA treatment records must also be physically or electronically associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his residual of surgery for fracture of right first metacarpal bone with neuropathy symptoms and scar impairment, as well as the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Ask the Veteran to provide the names and addresses of all health care providers who have treated him for the disability at issue since September 2008.  After securing any necessary authorization, request any relevant records identified that are not duplicates of those already contained in the claims file.  The RO must make at least two requests to any custodian of private records in an effort to obtain such records, unless it is made evident by the first request that a second request would be futile in obtaining such records.  Additionally, obtain relevant records for the Veteran from the Bay Pines VA Medical Center dated from June 2010 to the present.  If any requested records are not available the Veteran should be notified of such.

3.  After associating any outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of residuals of surgery for fracture of right first metacarpal bone with neuropathy and scarring.  

The claims folder should be made available to and be reviewed by the examiner and all necessary tests should be conducted. 

The examiner must identify all neurological impairment and discuss the nature and severity of any neurological pathology.

The examiner must also identify all scars and comment on the nature, size and impairment of the Veteran's service-connected scar(s).

All findings and conclusions should be set forth in a legible report. 

4.  Thereafter, readjudicate the claim on appeal.  In doing so, the RO must specifically consider whether separate compensable ratings are warranted for the Veteran's service-connected neurologic and scar impairment.  If the benefits sought on appeal are not granted in full, the Veteran and his representative must be furnished a SSOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

